Citation Nr: 0402132	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran filed a timely Substantive Appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to March 
1989.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating action of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania, which determined that the veteran failed to 
file a timely Substantive Appeal to the Board on the question 
of his claim of entitlement to service connection for bipolar 
disorder and schizophrenia.  The veteran perfected a timely 
appeal to the Board on the question of whether he failed to 
file a timely Substantive Appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his July 2003 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing conducted before a Veteran's Law Judge (formerly know 
as a member of the Board) at the local VA office.  To date, 
the veteran has not been afforded the opportunity to appear 
at a hearing conducted before a traveling Veteran's Law Judge 
and the claims file does not reflect that he has withdrawn 
his request for such a hearing.  Accordingly, this case must 
be remanded.
 
In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The appellant should be scheduled for 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2003).
 
The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence or argument 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




